REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claims 1, 14, & 21 are allowable over the prior art of record. The restriction requirement among Species A-I, as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Specifically, the restriction requirement of 06/28/2021 is withdrawn.  Claims 8-9 & 16-17, which were previously directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The previous objections to the drawings for failing to show certain features of Claim 1 was previously withdrawn for the reasons detailed in the Examiner Interview Summary mailed 01/13/2022.

Specification
The examiner approves applicant’s new title filed 02/17/2022 of:
FIN FIELD-EFFECT TRANSISTOR DEVICE HAVING HYBRID WORK FUNCTION LAYER STACK.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 21, & 23-24 are allowed because the prior art of record (i.e. Song & Bao, as applied in the non-final Office action mailed 11/19/2021) neither anticipates nor renders obvious the limitations of independent Claims 1, 14, & 21, each similarly including a method of forming a fin-type semiconductor device: 
wherein a first sidewall of the first work function layer over the third upper surface of the third fin contacts and extends along a second sidewall of the second work function layer over the third upper surface of the third fin, wherein an upper surface of the first work function layer distal from the third fin is exposed by the second work function layer, and an upper surface of the second work function layer distal from the third fin is exposed by the first work function layer; or
wherein a first sidewall of the first work function layer is at the bottom of the third gate trench and contacts a second sidewall of the second work function layer;
in combination with the other structural limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892